        Case 3:19-cv-01701-MO           Document 73       Filed 03/02/21     Page 1 of 18




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION




 JUSTIN PETERSON,

                        Plaintiff,                                         No. 3:19-cv-01701-MO

        v.
                                                                         OPINION AND ORDER
 C R BARD INCORPORATED; and BARD
 PERIPHERAL VASCULAR
 INCORPORATED,

                        Defendants.



MOSMAN, J.,

       I write to explain or clarify my reasoning for two prior rulings. First, on January 21,

2021, in a minute order, I ruled on the choice-of-law issue presented by this case. Order [ECF

66]. I write separately here to explain my reasoning. Second, on January 25, 2021, at a hearing, I

granted in part and denied in part Defendants’ Motion for Partial Summary Judgment [ECF 41].

See Minutes of Proceedings [ECF 70]. I write briefly here to clarify one of my rulings.

       Additionally, I GRANT Defendants’ oral motion for summary judgment as to Count III.

At the January 25 hearing, I ordered Plaintiff Justin Peterson to inform the court of his position

as to Count III, a strict-liability claim based on design defect, considering my ruling as to Count

II, a strict-liability claim based on failure to warn. Mr. Peterson has since informed the court via

email that Count III cannot be meaningfully distinguished from Count II.
1 – OPINION AND ORDER
         Case 3:19-cv-01701-MO           Document 73       Filed 03/02/21      Page 2 of 18




                                           DISCUSSION

I.     Choice of Law

       Mr. Peterson argues that Oregon law should apply to each of his claims. Defendants Bard

Peripheral Vascular, Inc. (“Bard Peripheral”) and C.R. Bard, Inc. (collectively, “Bard

Defendants”) argue that Pennsylvania law should apply to all of Mr. Peterson’s claims except his

claim for punitive damages, to which Arizona law should apply.

       In 2010, while a resident of Pennsylvania, Mr. Peterson received an inferior vena cava

(“IVC”) filter at a Pennsylvania hospital. Taylor T. Daly Decl. [ECF 42, 47] Ex. F, at 8; Ex. G, at

3. He later moved to Oregon, where, in 2015, his alleged injury occurred, and the filter was

removed. Id. Ex. F, at 8, 47–48; Ex. G, at 24–26. Bard Peripheral is “principally responsible” for

the Eclipse filter, which is the filter at issue here. Id. Ex. L, ¶ 4. Bard Peripheral is headquartered

in Arizona, where it designed, tested, and directed the manufacture of the Eclipse filter. Id. Ex.

L, ¶¶ 3, 5. In Arizona, Bard Peripheral developed the Eclipse filter’s instructions and marketing

material; developed written communications to physicians; trained its sales force on how to

interact with physicians; and communicated with the FDA about the Eclipse filter. Id. Ex. L, ¶ 5.

The Bard Defendants marketed and sold its product in Pennsylvania. See Pl.’s Resp. [ECF 53,

55] App. II, Ex. 46, at 103–05.

       A.      General Principles

       “Federal courts sitting in diversity look to the law of the forum state . . . when making

choice of law determinations.” Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175 (9th Cir.

2014). “The threshold question in a choice-of-law problem is whether the laws of the different

states actually conflict.” Spirit Partners, LP v. Stoel Rives LLP, 157 P.3d 1194, 1198 (Or. Ct.

App. 2007). The party who wants to apply non-Oregon law “has the obligation to identify a



2 – OPINION AND ORDER
            Case 3:19-cv-01701-MO        Document 73        Filed 03/02/21      Page 3 of 18




material difference between Oregon law and the law of the other state.” Portfolio Recovery

Assocs., LLC v. Sanders, 425 P.3d 455, 459 (Or. Ct. App. 2018).

        Here, the Bard Defendants have identified several material differences between Oregon

law and the law of Pennsylvania and Arizona. For example, as I explained at the hearing and

clarify below, I predict the Pennsylvania Supreme Court would rely on Hahn v. Richter, 673

A.2d 888, 889–91 (Pa. 1996), to extend comment k of the Restatement (Second) of Torts § 402A

to bar Mr. Peterson’s strict-liability claims. The courts in Oregon have a different interpretation

of comment k, under which Mr. Peterson’s strict-liability claims would likely survive summary

judgment. See Senn v. Merrell-Dow Pharm., Inc., 751 P.2d 215, 218 n.4 (Or. 1988) (en banc).

Additionally, Mr. Peterson concedes that his breach-of-warranty claims cannot survive summary

judgment under Pennsylvania law. Pl.’s Resp. [ECF 53] at 29 n.94. And the parties agree that

Pennsylvania has adopted the “learned intermediary doctrine,” while Oregon has not. See id. at

21, 29; Defs.’ Mot. Partial Summ. J. [ECF 41] at 17. Finally, an Arizona law bars Mr. Peterson’s

claim for punitive damages. See Ariz. Rev. Stat. § 12-689(A) (providing that punitive damages

are unavailable if the manufacturer of a product adheres to government specifications). Neither

Oregon nor Pennsylvania has a similar law.1

        Accordingly, the choice-of-law issue matters here. In Oregon, the choice-of-law rules are

codified. Or. Rev. Stat. §§ 15.410–.460 (codification of choice-of-law rules for noncontractual

claims). I apply those rules to determine which state’s law applies.


        1
          As to punitive damages, the Bard Defendants argue that a “false conflict” exists because Mr.
Peterson’s claim would be procedurally barred under Oregon law. Defs.’ Mot. Partial Summ. J. [ECF 41]
at 21–22 (discussing Or. Rev. Stat. § 31.725). But that procedural bar is inapplicable in federal court,
even in diversity cases. McLean v. Pine Eagle Sch. Dist., No. 61, 194 F. Supp. 3d 1102, 1127 n.12 (D. Or.
2016). And this argument fails to account for Pennsylvania law. See Hutchison ex rel. Hutchison v.
Luddy, 870 A.2d 766, 770 (Pa. 2005) (“Punitive damages may be awarded for conduct that is outrageous,
because of the defendant’s evil motive or his reckless indifference to the rights of others.” (internal
quotation marks and citation omitted)).
3 – OPINION AND ORDER
            Case 3:19-cv-01701-MO         Document 73         Filed 03/02/21       Page 4 of 18




        B.       Oregon’s Choice-of-Law Rules

        Oregon has a specific set of rules for product-liability actions. Id. § 15.435. Under those

rules, Oregon law applies if, at the time of the injury, the plaintiff was domiciled in Oregon and

Oregon was the place of the injury. Id. § 15.435(1)(a); see also id. § 15.420(3) (defining

“domicile”); Symeon C. Symeonides & James A.R. Nafziger, Oregon Law Commission, Choice

of Law for Torts and Other Non-Contractual Claims: Reports and Comments 18 (2009)

[hereinafter “OLC Commentary”].2 Mr. Peterson satisfies those requirements, suggesting that

Oregon law should apply.

        However, there are two exceptions to the rule. Or. Rev. Stat. § 15.435(2)–(3); OLC

Commentary 18–19. I discuss them in turn.

                 1.      Exception One

        Under the first exception, Oregon law might not apply if a defendant shows that (1) “the

use in Oregon of the product that caused the injury could not have been foreseen,” and (2) “none

of the defendant’s products of the same type were available in Oregon in the ordinary course of

trade at the time of the injury.” Or. Rev. Stat. § 15.435(2). If a defendant satisfies both

requirements of this exception, the specific set of choice-of-law rules for product-liability actions

does not apply, and the court must turn to Oregon’s general and residual approach. Id. 15.435(4);

OLC Commentary 19.3




        2
           Oregon law mandates the availability of this commentary. Or Rev. Stat. § 15.460 (“The Oregon
Law Commission shall make available . . . a copy of the commentary approved by the commission for
the provisions of [Oregon’s choice-of-law rules for noncontractual claims].”) The commentary is a useful
tool for courts as they engage in a choice-of-law analysis under Oregon law. See, e.g., R.M. v. Am.
Airlines, Inc., 338 F. Supp. 3d 1203, 1210, 1212 (D. Or. 2018) (relying in part on the commentary).
        3
          For the remainder of this opinion, I will refer to the “general and residual approach” simply as
the “residual approach.”
4 – OPINION AND ORDER
        Case 3:19-cv-01701-MO           Document 73        Filed 03/02/21     Page 5 of 18




       As to the first requirement, the Oregon choice-of-law rules define “foreseeability”

differently than tort law. OLC Commentary 25. “The pertinent question here is not whether one

should have foreseen the occurrence of the injury, but whether one should have foreseen that the

injury would occur in the particular state in which the injury did occur.” Id. at 25; see also R.M.,

338 F. Supp. 3d at 1212 (same). “For example, one who operates a factory in close proximity to

the border with another state should foresee that any harmful emissions from the factory may

cause injury in the other state because the wind may blow in that direction.” OLC Commentary

25. I also think this requirement should be applied to the particular plaintiff before the court. In

other words, the question is not whether the defendant could have foreseen that somebody would

be injured in Oregon, but whether the defendant could have foreseen that the particular plaintiff

before the court would be injured in Oregon. Otherwise, the first requirement would collapse

into the second.

       As to the second requirement, a defendant must show that at the time of the injury, none

of its “products of the same type were available in Oregon in the ordinary course of trade.” Or.

Rev. Stat. § 15.435(2) (emphasis added). Based on the plain language, a defendant may not

merely show that the exact product at issue was unavailable in Oregon. A defendant must also

show that products of the same type as the product at issue were unavailable in Oregon.

        The Bard Defendants have satisfied the first requirement. Mr. Peterson received the

Eclipse filter in a Pennsylvania hospital when he was a resident of Pennsylvania. Although the

occurrence of his injury might have been foreseeable, that is not the relevant question. The

relevant question is whether the Bard Defendants should have foreseen that Mr. Peterson’s injury

would occur in the particular state of Oregon. And as to that question, the answer is no.




5 – OPINION AND ORDER
            Case 3:19-cv-01701-MO        Document 73         Filed 03/02/21      Page 6 of 18




        But the Bard Defendants have not satisfied the second requirement. They provide

evidence that they discontinued the Eclipse filter before Mr. Peterson’s injury. See Taylor T.

Daly Decl. [ECF 58] Ex. N, at 1. They have not, however, provided any evidence that they

discontinued products of the same type as the Eclipse filter, such as other IVC filters, in Oregon.

        The Bard Defendants have failed to meet their burden to satisfy the first exception. I turn

now to the second exception.4

                 2.     Exception Two

        Under the second exception to the general rule, the law of a state other than Oregon shall

apply “[i]f a party demonstrates that the application of the law of a state other than Oregon to a

disputed issue is substantially more appropriate under the principles of [the residual approach].”

Or. Rev. Stat. § 15.435(3). Unlike the first exception, the second exception “operates on an

issue-by-issue basis.” OLC Commentary 18–19. In other words, a hypothetical defendant could

show that the law of another state is substantially more appropriate than Oregon law on one

issue, such as the availability of punitive damages, but not on the remaining issues. “[E]ach state

having relevant contacts with a given multi-state case may not be equally concerned with

regulating all issues in the case, but may only be concerned with those issues that actually

implicate its policies in a significant way.” Id. at 30. The Oregon Law Commission explained:

                This issue-by-issue analysis, which is an integral feature of all modern
        American choice-of-law methodologies, facilitates a more nuanced and
        individualized resolution of conflicts problems. One result of this analysis is that,
        in some cases, the laws of different states govern different issues in the same
        dispute. . . . [T]his phenomenon is now a common occurrence in the United States.
        . . . However, [it] should not be pursued for its own sake. The unnecessary splitting
        of the case should be avoided, especially when it results in distorting the policies
        of the involved states.


        4
          Even if I had found the first exception met, I would then have to apply the residual approach.
Or. Rev. Stat. § 15.445(4); OLC Commentary 19. As discussed in the next section, the second exception
also turns on the residual approach.
6 – OPINION AND ORDER
         Case 3:19-cv-01701-MO           Document 73        Filed 03/02/21      Page 7 of 18




Id.

        The Bard Defendants ask me to split the issue of punitive damages from the issues of

product-liability and compensatory damages. I agree that if I were to split the issues, this is the

only logical way to do so. Mr. Peterson has sued on a number of theories, including strict

liability, negligence, and breach of warranty. Pl.’s Compl. [ECF 1] at 3. These are common

theories in any product-liability action, and the theories have developed together. See Tincher v.

Omega Flex, Inc., 104 A.3d 328, 401 (Pa. 2014) (“[T]he theory of strict liability as it evolved

overlaps in effect with the theories of negligence and breach of warranty.”). Given their shared

history and development, it makes sense to apply the same state’s law to all three. The alternative

would upset a state’s careful development of its product-liability law. For example, consider Mr.

Peterson’s claim that the Bard Defendants failed to warn of the Eclipse filter’s dangers. In the

context of prescription drugs, the Pennsylvania Supreme Court has held that such a claim may

proceed on a negligence theory but not on a strict-liability theory. Hahn, 673 A.2d at 889. At its

core, this was a policy determination. See Tincher, 104 A.3d at 386 (“As they have been passed

down to the present, the common law principles that delineate the strict liability cause of action,

and the limits upon strict liability, reflect a balance of interests respecting what is socially or

economically desirable.”). If I were to apply, for example, Oregon law to the strict-liability

claims and Pennsylvania law to the negligence claims, I would upset this delicate balance and

distort the policies of the two states. This would be the sort of unnecessary splitting the Oregon

Law Commission advised against, and I decline to do so.

        Accordingly, I apply the residual approach first to the product-liability claims, and then

to the issue of punitive damages.




7 – OPINION AND ORDER
        Case 3:19-cv-01701-MO           Document 73        Filed 03/02/21      Page 8 of 18




                       a)      Product-Liability Issues

       Under the residual approach, the most appropriate law is determined by:

       1) Identifying the states that have a relevant contact with the dispute, such as the
          place of the injurious conduct, the place of the resulting injury, the domicile,
          habitual residence or pertinent place of business of each person, or the place in
          which the relationship between the parties was centered;

       2) Identifying the policies embodied in the laws of these states on the disputed
          issues; and

       3) Evaluating the relative strength and pertinence of these policies with due regard
          to:

           (a) The policies of encouraging responsible conduct, deterring injurious
               conduct and providing adequate remedies for the conduct; and

           (b) The needs and policies of the interstate and international systems, including
               the policy of minimizing adverse effects on strongly held policies of other
               states.

Or. Rev. Stat. § 15.445. According to the Oregon Law Commission, the court should “choose the

law of the state which, in light of its relationship to the parties and the dispute—and its policies

rendered pertinent by that relationship—would sustain the most serious legal, social, economic,

and other consequences of the choice-of-law-decision.” OLC Commentary 29.

       The states that have a relevant contact with this dispute are Oregon (where Mr. Peterson’s

injury occurred), Pennsylvania (where the Bard Defendants marketed the Eclipse filter and Mr.

Peterson received it), and Arizona (where Bard Peripheral designed the filter and developed the

filter’s instructions, among other things). As to the product-liability issues, neither party

contends that the application of Arizona law is substantially more appropriate than the

application of Oregon law. Thus, Arizona law will not apply to those issues. See Or. Rev. Stat.

§ 15.435 (a party must demonstrate that the law of another state is more appropriate than Oregon

law for the second exception to apply). The choice is between Pennsylvania and Oregon.



8 – OPINION AND ORDER
        Case 3:19-cv-01701-MO           Document 73        Filed 03/02/21     Page 9 of 18




       Under the first factor, Pennsylvania law is significantly more appropriate than Oregon

law. True, Mr. Peterson’s resulting injury occurred in Oregon, and he is currently domiciled

here. Mr. Peterson relies entirely on those facts to argue Oregon law should apply. Pl.’s Resp.

[ECF 53] at 19. But as described above, Mr. Peterson’s place of injury was fortuitous. See

Rowland v. Novartis Pharm. Corp., 983 F. Supp. 2d 615, 624–25 (W.D. Pa. 2013) (explaining

that place of injury is fortuitous where “the conduct did not determine the location of the injury,

and the intentions and decisions of the parties did not determine the location of the injury”). And

other facts cut against that argument. Mr. Peterson might be domiciled in Oregon now, but he

was domiciled in Pennsylvania when he received the filter. And although Mr. Peterson never

directly interacted with the Bard Defendants, he received their Eclipse filter in a Pennsylvania

hospital. The Bard Defendants “pertinent place of business,” at least as to the issues of product

liability, would include Pennsylvania, where it marketed and sold the filter. See OLC

Commentary 28 (explaining that “pertinent” in Or. Rev. Stat. § 15.445(1) means “pertinent to the

disputed issues” and “may be a relative contact in appropriate circumstances”). This case’s

unforeseeable connection to Oregon is simply too tenuous to overcome these strong

Pennsylvania ties.

       Under the second and third factors, Pennsylvania law is again more appropriate.

Generally speaking, and as is made clear in the briefing, both states have policies that broadly

encourage responsible conduct, deter injurious conduct, and provide adequate remedies for

injurious conduct. Both Pennsylvania and Oregon offer Mr. Peterson an opportunity to redress

his alleged injury, even if they go about it in different ways. And both states have intentionally

developed the law in this arena with an emphasis on policy. For example, the Pennsylvania

Supreme Court recently stated: “Strict liability in tort for product defects is a cause of action



9 – OPINION AND ORDER
        Case 3:19-cv-01701-MO            Document 73         Filed 03/02/21      Page 10 of 18




which implicates the social and economic policy of this Commonwealth.” Tincher, 104 A.3d at

381; see also Ash v. Continental Ins. Co., 932 A.2d 877, 884 (Pa. 2007) (explaining that “[t]ort

actions lie for breaches of duties imposed by law as a matter of social policy” (internal quotation

marks and citation omitted)). In Pennsylvania, “the common law principles that delineate the

strict liability cause of action, and the limits upon strict liability, reflect a balance of interests

respecting what is socially or economically desirable.” Tincher, 104 A.3d at 386. In Oregon,

product-liability law is codified, reflecting policy determinations made by the legislative branch.

Or. Rev. Stat. §§ 30.900–928; see also Griffith v. Blatt, 51 P.3d 1256, 1261 (Or. 2002)

(explaining that the “court’s consideration of [defendant’s] defense based on the learned

intermediary doctrine begins and ends with our construction of the pertinent product liability

statutes”).

        The question is which state has a greater interest in its policy determinations applying to

the facts of this case. Oregon certainly has an interest in ensuring that its injured citizens have

legal recourse. It is less clear whether Oregon has a strong interest in its law providing that

recourse, especially in a case like this, where Mr. Peterson received the product in a different

state, before becoming an Oregon citizen, and was not injured until after the product was taken

off the market. Pennsylvania, on the other hand, does have a strong interest in its law providing

the recourse for plaintiffs like Mr. Peterson. Pennsylvania has developed a body of product-

liability law that balances economic considerations with social policy. Here, from a purely

economic standpoint, Pennsylvania is directly implicated. The Bard Defendants marketed and

sold the Eclipse in Pennsylvania. Although ultimately completed through a third party, the

transaction between the Bard Defendants and Mr. Peterson occurred in Pennsylvania. Setting

aside economics, Pennsylvania also has an interest in its citizens receiving safe products in its



10 – OPINION AND ORDER
        Case 3:19-cv-01701-MO          Document 73      Filed 03/02/21     Page 11 of 18




hospitals. Considering these policy considerations, along with Oregon’s and Pennsylvania’s

relationship to the parties and this dispute, I find Pennsylvania would sustain the most serious

legal, social, and economic consequences of the choice-of-law determination. See OLC

Commentary 29.

       In sum, as to issues of product liability, the Bard Defendants have demonstrated that the

application of Pennsylvania law is substantially more appropriate than the application of Oregon

law. Thus, the second exception is satisfied, and I will apply Pennsylvania law to these issues.

                       b)      Punitive Damages

       Again, under the second exception, a party must “demonstrate[] that the application of

the law of a state other than Oregon to a disputed issue is substantially more appropriate.” Or.

Rev. Stat. § 15.435(3). I make this determination based on the principles of the residual

approach. Id. For all the reasons discussed above, especially this case’s lack of any foreseeable

connection to Oregon, along with its strong ties to Pennsylvania, I find that Pennsylvania law is

substantially more appropriate than Oregon law. However, that is not the end of the analysis. On

this issue, the Bard Defendants argue that Arizona law is even more appropriate than

Pennsylvania law. I turn to that issue next.

       Arizona law does not need to be substantially more appropriate than Pennsylvania law.

For the second exception to apply, a party must show that the law of another state is substantially

more appropriate than Oregon law, and I already found that Pennsylvania law satisfies that

requirement. If I find that Arizona law is more appropriate than Pennsylvania law, then, as a

simple matter of logic, it too is substantially more appropriate than Oregon law. And under the

residual approach, I am instructed to determine the most appropriate law. Id. § 15.445. Thus, if




11 – OPINION AND ORDER
        Case 3:19-cv-01701-MO          Document 73        Filed 03/02/21     Page 12 of 18




Arizona law is more appropriate than Pennsylvania law to the issue of punitive damages, even by

just a hair, then I must apply it.

        It makes sense that a different state’s law might apply to the issue of punitive damages.

Compensatory damages and punitive damages “serve distinct purposes.” Cooper Indus. v.

Leatherman Tool Grp., Inc., 532 U.S. 424, 432 (2001). “The former are intended to redress the

concrete loss that the plaintiff has suffered by reason of the defendant’s wrongful conduct.” Id.

“The latter, which have been described as ‘quasi-criminal,’ operate as ‘private fines’ intended to

punish the defendant and to deter future wrongdoing.” Id. (internal citation omitted). “A jury’s

assessment of the extent of a plaintiff’s injury is essentially a factual determination, whereas its

imposition of punitive damages is an expression of its moral condemnation.” Id.

        The difference between compensatory and punitive damages has a role to play in the

choice-of-law analysis. Courts have recognized that “[w]here the injury occurred and where the

relationship of the parties is centered are less important in the punitive damages context.”

Rowland, 983 F. Supp. 2d at 624. However, courts are split on how to resolve the competing

interests presented by this particular choice-of-law issue.

        Some courts emphasize the defendant’s conduct in the state where the product was

marketed and sold. In Rowland, plaintiffs were prescribed and ingested a drug in Pennsylvania,

but the drug was researched, marketed, labeled, and packaged in New Jersey. Id. at 625. The

court emphasized that the defendant “knowingly and affirmatively reach[ed] into Pennsylvania,

conduct[ed] business within its territory, and market[ed] and [sold] products that allegedly

harm[ed] Pennsylvania citizens.” Id. at 626. The court discounted the corporate activity that

occurred in New Jersey, explaining that “the place where the Defendant engaged in certain




12 – OPINION AND ORDER
        Case 3:19-cv-01701-MO          Document 73        Filed 03/02/21     Page 13 of 18




conduct is of less significance in situations where a potential Defendant might choose to conduct

his activities in a state whose tort rules are favorable.” Id. at 625. The court concluded:

       New Jersey’s legislative decision as to the availability and potential magnitude of
       punitive damages cannot conclusively extend to conduct by a New Jersey
       corporation that occurred in Pennsylvania and allegedly caused injuries in
       Pennsylvania in those circumstances in which Pennsylvania also has such a vital
       and articulated interest in preventing harm to its citizens and in which the Defendant
       has knowingly and purposefully elected to deliver its products to Pennsylvania
       residents.

Id. at 626–27.

       Other courts emphasize the defendant’s conduct in the state where the product was

designed and manufactured. In Williams v. Novartis Pharmaceuticals Corp., the court believed

“Rowland was wrongly decided.” 15 F. Supp. 3d 761, 767 (S.D. Ohio 2014). That court reasoned

that “the focus, for purposes of a choice-of-law analysis, needs to be on the place where the

defendant’s alleged corporate misconduct occurred.” Id. at 768. The court explained that the

interest of the state where the drug was prescribed (here, Ohio) was satisfied by that state’s law

applying to the issue of liability and compensatory damages. Id. The Court concluded that Ohio’s

“interest in punishing and deterring manufacturers who market dangerous drugs to its citizens”

was “generally outweighed” by the interest of the state in which the alleged corporate

misconduct primarily occurred. Id. The court concluded that defendant “has a justified

expectation that New Jersey law will govern the question of whether punitive damages are

warranted for its conduct within that state, and application of New Jersey law to the issue of

punitive damages will promote certainty, predictability, and uniformity of result.” Id. at 768–69

(internal quotation marks omitted).

       In Stromenger v. Novartis Pharmaceuticals Corp., the court reached the same conclusion

as the court in Williams. 941 F. Supp. 2d 1288 (D. Or. 2013). The court found persuasive the



13 – OPINION AND ORDER
        Case 3:19-cv-01701-MO           Document 73        Filed 03/02/21     Page 14 of 18




argument that the defendant’s “New Jersey business activities, including its interactions with the

FDA, formed the foundation of the plaintiffs’ claims for punitive damages.” Id. at 1296.

Although the plaintiff’s injury occurred elsewhere, the court reasoned that “punitive damages are

not intended to compensate one for an injury but rather to deter and to punish bad conduct.” Id.

at 1297. The court considered the policies at play and determined that the law of the defendant’s

primary place of business—New Jersey—should apply in order to meet the defendant’s

“expectations of punishment or deterrence for bad acts.” Id. at 1298. “New Jersey has made a

policy decision on how to impose punitive damages, and has an interest in its citizens being

governed by those provisions.” Id. (quoting Talley v. Novartis Pharm. Corp., No. 3:08-CV-361-

GCM, 2011 WL 2559974, at 4 (W.D.N.C June 28, 2011)).

       Although this is a close call, I conclude Arizona law should apply to the issue of punitive

damages. Turning to the first factor of the residual approach, the Bard Defendants marketed and

sold its product in Pennsylvania. But they designed, tested, and manufactured the product in

Arizona. They also developed the product’s instructions and marketing material in Arizona;

developed written communications to physicians in Arizona; trained its sales force on how to

interact with physicians in Arizona; and communicated with the FDA about the Eclipse filter in

Arizona. At bottom, although the Bard Defendants’ alleged misconduct eventually spread

beyond Arizona, the foundation of that misconduct was formed in Arizona.

       The difference between compensatory and punitive damages matters here. As I stated

above, compensatory damages are intended to redress the concrete loss that the plaintiff has

suffered because of the defendant’s misconduct. Cooper Indus., 532 U.S. at 432. The focus is on

the relationship between the parties: where that relationship centered and what about that

relationship led to the plaintiff’s injuries. See id. (“A jury’s assessment of the extent of a



14 – OPINION AND ORDER
        Case 3:19-cv-01701-MO             Document 73        Filed 03/02/21       Page 15 of 18




plaintiff’s injury is essentially a factual determination . . . .”). But when resolving an issue of

punitive damages, the focus shifts from the relationship between the parties to the egregiousness

of the defendant’s misconduct. See id. (explaining that punitive damages are “quasi-criminal,

operate as private fines intended to punish the defendant and to deter future wrongdoing,” and

reflect the jury’s “moral condemnation (internal citation and quotation marks omitted));

Rowland, 983 F. Supp. 2d at 624 (“Where the injury occurred and where the relationship of the

parties is centered are less important in the punitive damages context.”). The Bard Defendants’

alleged misconduct began in Arizona and proliferated from Arizona. Arizona law should

determine whether and to what extent they should be punished and deterred form future

wrongdoing.

        The remaining factors of the residual approach do not change the result. Courts have

grappled with the policy considerations at play. Both Arizona and Pennsylvania have good

reason to want their laws to apply. As emphasized in Rowland, Pennsylvania has an interest in

punishing corporations that reach into its state and sell defective products that harm its citizens.5

And, as emphasized in Williams and Stromenger, Arizona has an interest in regulating the

conduct of companies in its state through the imposition of punitive damages, which punish bad

conduct and deter future wrongdoing. Arizona has made a policy decision on how to impose

punitive damages. See Ariz. Rev. Stat. § 12-689(A). It has decided to encourage companies to

comply with government regulation by removing the threat of punitive damages from those that

do. Id.; Hale v. Norcold Inc., No. CV-18-03597-PHZ-MTL, 2020 WL 1911214, at *3 (D. Ariz.

Apr. 20, 2020) (“It was the Arizona Legislature’s determination punitive damages are an




        5
        This interest is substantially more significant than Oregon’s interest in this case. Here, the Bard
Defendants did not reach into Oregon and sell a defective product to an Oregon citizen.
15 – OPINION AND ORDER
        Case 3:19-cv-01701-MO          Document 73       Filed 03/02/21     Page 16 of 18




excessive penalty when assessed against a manufacturer of a product that adheres to government

specifications.”).

       I believe Arizona has more of an interest in its law governing the issue of punitive

damages. As other courts have recognized, Pennsylvania’s interest is largely satisfied by its law

applying to the issues of liability and compensatory damages. At best, Pennsylvania’s policy

interest is equivalent to Arizona’s. But even if that were true, I would still apply Arizona law

here, given all the relevant conduct that occurred there. The Bard Defendants’ Arizona business

activities form the foundation of Mr. Peterson’s claim for punitive damages, tipping the balance

in favor of applying Arizona law.

II.    Clarification of Prior Ruling

       I have already dismissed Mr. Peterson’s strict-liability claim premised on failure to warn.

See Minutes of Proceedings [ECF 70]. I write briefly here to clarify my reasoning. As I

understand it, Mr. Peterson believes whether comment k of the Restatement (Second) of Torts

§ 402A bars his strict-liability claims depends on the adequacy of the warnings given. And

whether the warnings given were adequate should go to the jury—especially since I have

allowed the failure-to-warn claim to move forward on a negligence theory. Although logical, I

disagree with this argument.

       The root of the problem is comment k, which “is not itself a model of clarity.” Lance v.

Wyeth, 85 A.3d 434, 451 (Pa. 2014). Comment k provides that a seller of an unavoidably unsafe

product is not strictly liable for negative outcomes “with the qualification that they are properly

prepared and marketed, and proper warning is given.” Restatement (Second) of Torts § 402A

cmt. k (1965). This suggests that a seller of an unavoidably unsafe product might be strictly

liable if a proper warning were not given.



16 – OPINION AND ORDER
        Case 3:19-cv-01701-MO          Document 73        Filed 03/02/21      Page 17 of 18




       Nevertheless, in Hahn, the Pennsylvania Supreme Court held that “where the adequacy of

warnings associated with prescription drugs is at issue, the failure of the manufacturer to exercise

reasonable care to warn of dangers, i.e., the manufacturer’s negligence, is the only recognized

basis of liability.” 673 A.2d at 891.6 Accordingly, if comment k applies here, then the only

recognized basis of liability for Mr. Peterson’s failure-to-warn claim is negligence.

       And, as I explained at the hearing, I believe the Pennsylvania Supreme Court would

extend comment k to cover IVC filters. I recognize that the Pennsylvania Supreme Court has

recently criticized Hahn’s categorical approach. E.g., Lance, 85 A.3d at 452 n.21 (stating that

“the truncated analysis in the Hahn line offers a poor foundation for extrapolation”). However,

Hahn remains good law. See id. (emphasizing that the Court was “not revisiting Hahn”). And I

do not see a principled way to distinguish IVC filters, prescription medical devices implanted

inside the body, from prescription drugs. See, e.g., Ebert v. C.R. Bard, Inc., 459 F. Supp. 3d 637,

653 (E.D. Pa. 2020) (concluding, based on a fully developed factual record, that the Bard filter at

issue in that case “is an ‘unavoidably unsafe product,’ such that the Pennsylvania Supreme Court

would apply comment k to the filter, thereby shielding Bard from a strict liability claim”). Even

Mr. Peterson seemingly admits that IVC filters are unavoidably unsafe: “Bard’s warnings

indicated only that its filters may tilt, migrate, or fracture—complications that exist for all

filters.” Pl.’s Resp. [ECF 53] at 20 (emphasis added). Although the Pennsylvania Supreme Court

might not extend comment k to all prescription medical devices, I predict that it would extend

comment k to IVC filters.




       6
         This is where Pennsylvania law deviates from Oregon law. In Oregon, sufficient warnings are
“a predicate” to protection under comment k. Senn, 751 P.2d at 218 n.4.
17 – OPINION AND ORDER
           Case 3:19-cv-01701-MO       Document 73       Filed 03/02/21      Page 18 of 18




       Acknowledging my ruling on this issue, Mr. Peterson has conceded that his remaining

strict-liability claim, for design defect, cannot be meaningfully distinguished and should be

dismissed.

                                         CONCLUSION

       For the above reasons, I hold that Pennsylvania law governs the issues presented in this

case. The one exception is Mr. Peterson’s claim for punitive damages, to which Arizona law

applies.

       I further clarify that Mr. Peterson’s strict-liability claim premised on failure to warn is

barred under Pennsylvania law, and I accept Mr. Peterson’s concession that his strict-liability

claim premised on design defect cannot be meaningfully distinguished. Accordingly, I GRANT

Defendants’ oral motion for summary judgment as to Count III.

       To summarize my rulings: For the reasons stated at oral argument and in this opinion,

Defendants’ Motion for Partial Summary Judgment [ECF 41] is GRANTED in part and

DENIED in part. The Motion is GRANTED as to Counts II, X, XI, and the issue of punitive

damages. The Motion is DENIED as to Counts IV and VII. Plaintiff has withdrawn Counts I, V,

and IX. Defendants’ oral motion for summary judgment as to Count III is GRANTED.

       IT IS SO ORDERED.

                  2nd day of March, 2021.
       DATED this ____



                                                              ________________________
                                                              MICHAEL W. MOSMAN
                                                              United States District Judge




18 – OPINION AND ORDER
